Judgment unanimously affirmed. Memorandum: The evidence demonstrated that the victim suffered a fractured skull over her left eye, as well as a laceration requiring eight stitches and leaving a 1 Vi-inch permanent scar. The victim’s face remained swollen on the left side at the time of trial and she continued to suffer from headaches as a result of the injury. The victim required hospitalization for lVi days following the attack. That evidence was sufficient to establish that the victim suffered serious physical injury (cf., People v Williams, 96 AD2d 740, 741). Moreover, the circumstantial evidence was sufficient to support the conclusion that the injuries were inflicted with a dangerous instrument, a 13-pound iron weight. Upon our review of the record, we find that the convictions are not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). We decline to modify the sentence in the interest of justice. (Appeal from judgment of Erie County Court, D’Amico, J.—assault, second degree.) Present—Doerr, J. P., Boomer, Lawton, Davis and Lowery, JJ.